BIJUR, J.
The shaft of defendant’s truck damaged the back of plaintiff’s cab in a collision on West Twentieth street. The only question is whether the defendant ran into the plaintiff, or ■whether the plaintiff backed into the defendant. All the material testimony of the plaintiff is hesitant, vacillating, and exceedingly unsatisfactory. It is flatly contradicted by that of the driver of the truck, who is confirmed in every respect by a traffic officer, who came to the spot for the purpose of breaking up a blockade. The respondent claims that the testimony of the traffic officer as to the street being blocked is contradicted by the testimony of the truck driver for the defendant. This contention is baseless, as the latter testified to the crowded condition of the street; and the plaintiff himself said that the street was filled with trucks. The respondent further claims that the traffic officer testified that the accident occurred near Sixth avenue, which is directly contrary to what the traffic officer actually said. The weight of evidence is so overwhelmingly against the plaintiff that the judgment must be reversed, and a new trial ordered, with costs to appellant to abide the event. All concur.